DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6 and 10 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hu et al. US 2016/0163765 A1.
Regarding claims 1-3, 5, 6 and 10, Hu discloses:
A flexible three-dimensional electronic device (Fig. 12), comprising:
a polymer layer (175) having a first side and a second side }that is opposite of the first side;
a first flexible substrate (162, para 0063) carrying a first electronic component (104, 117), wherein the first flexible substrate is arranged on the first side of the polymer layer;
a second flexible substrate (101, para 0033) carrying a second electronic component (145, 147), wherein the second flexible substrate is a flexible silicon substrate arranged on the second side of the polymer layer; and 
an electrically conductive (183, 184, 170) via passing through the polymer layer to electrically connect the first and second electronic components.
(claim 2) an electrical contact (121); the electrically conductive via (170, 183).
(claim 3) a first electrical contact (184); the electrically conductive via (184).
(claim 6) a CMOS electronic component (104, para 0043; 147, para 0042).
(claim 10) para 0070.
Claim(s) 16, 18 and 19 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Tuominen et al. US 2015/0043177 A1.
Regarding claims 16, 18 and 19, Tuominen discloses:
A flexible three-dimensional electronic device (Fig. 9), comprising:
a first polymer layer (lower 32; para 0064) having a first side (lower) and a second side (upper) that is opposite of the first side;
a first flexible substrate (lowest 1) carrying a first electronic component (6) and a first electrical contact (14/19), wherein the first flexible substrate is arranged on the first side of the first polymer layer; 
a second flexible substrate (middle 1) carrying a second electronic component (6) and a second (14/19) and a third electrical contact (14/19), wherein the second flexible layer is arranged on the second side of the first polymer layer;
a second polymer layer (upper 32) having a first side (lower) and a second side (upper) that is opposite of the first side, wherein the second flexible substrate is arranged on the first side of the second polymer layer;
a third flexible substrate (upper 1) carrying a third electronic component (6) and a fourth electrical contact (19), wherein the third flexible layer is arranged on the second side of the second polymer layer,
a first electrically conductive via (31) electrically coupled to the first and second electrical contacts and passing through the first polymer layer and the second flexible substrate and
a second electrically conductive via (31) electrically coupled the third and fourth contacts and passing through the second polymer layer and the third flexible substrate.
(claim 18) para 0047.
(claim 19) para 0065.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Hu et al. US 2016/0163765 A1.
Regarding claim 8, although Hu does not specifically disclose “wherein the polymer layer comprises an epoxy-based resin with a single monomer containing eight epoxide groups”, Hu does give evidence that layer 175 can be “a polymer layer, such as photo-definable polymer layers … the one or more polymer layers are formed with a photo-definable polyimide material”. As a result, it would have been obvious to one skilled in the art to determine claimed material based on the insight given by Hu since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Lesbin, 125 USPQ 416.

Claims 1, 2, 4, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuominen et al. US 2015/0043177 A1 in further view of Hu et al. US 2016/0163765 A1.
Regarding claims 1, 2 and 4, Tuominen discloses:
A flexible three-dimensional electronic device (Fig. 9), comprising:
a polymer layer (lower 32; para 0064) having a first side (lower) and a second side (upper) that is opposite of the first side;
a first flexible substrate (lowest 1) carrying a first electronic component (6), wherein the first flexible substrate is arranged on the first side of the polymer layer;

an electrically conductive via (31) passing through the polymer layer to electrically connect the first and second electronic components.
Tuominen does not disclose:
wherein the second flexible substrate is a flexible silicon substrate.
Hu discloses a publication from a similar field of endeavor in which:
wherein the second flexible substrate (101) is a flexible silicon substrate (para 0033).
It would have been obvious to one skilled in the art to employ the flexible silicon substrate as taught by Hu for the second flexible substrate of Tuominen in order to provide a further material option having flex qualities since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Lesbin, 125 USPQ 416.
(claim 2) Tuominen: an electrical contact (14); the electrically conductive via (31).
(claim 4) Tuominen: a first electrical contact (14); the electrically conductive via (31).
Regarding claims 7 and 9, as in the combination of claim 1 above, Tuominen discloses:
(claim 7) further comprising: a second polymer layer (upper 32) having a first side (lower) and a second side (upper) that is opposite of the first side; a third flexible substrate (upper 1) carrying a third electronic component (6), wherein the third flexible substrate is arranged on the second side of the second polymer layer and the second flexible substrate is arranged on the first side of the second polymer layer; and 
a second electrically conductive via passing through the third flexible substrate to electrically connect the second and third electronic components.
(claim 9) wherein the first and second flexible silicon substrates both include a plurality of openings passing through the first and second flexible silicon substrates.

wherein the first and third flexible substrates are a flexible silicon substrate.
Hu discloses a publication from a similar field of endeavor in which:
wherein a flexible substrate (101) is a flexible silicon substrate (para 0033).
It would have been obvious to one skilled in the art to employ the flexible silicon substrate as taught by Hu for the first and third flexible substrate of Tuominen in order to provide a further material option having flex qualities since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Lesbin, 125 USPQ 416.

Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuominen et al. US 2015/0043177 A1 in view of Hu et al. US 2016/0163765 A1 in further view of Ebefors et al. US 2015/0028479 A1.
Regarding claims 11, 12 and 14, Tuominen discloses:
A method for forming a three-dimensional electronic device (Figs. 1-9), the method comprising: 
arranging a first flexible substrate (lower 1) carrying a first electronic component (6) on a carrier wafer; 
forming a polymer layer (lower 32; para 0064) on the first flexible substrate; 
arranging a second flexible substrate (middle 1) carrying a second electronic component (6) on the polymer layer, wherein the second flexible substrate is a flexible silicon substrate; and 
forming, using electrochemical deposition, an electrically conductive via (31) passing through the polymer layer and electrically connecting the first and second electronic components.
	Tuominen does not disclose:
	a carrier wafer;

	using electrochemical deposition.
	Hu discloses a publication from a similar field of endeavor in which:
	a flexible substrate (101) is a flexible silicon substrate (para 0033).
It would have been obvious to one skilled in the art to employ the flexible silicon substrate as taught by Hu for the second flexible substrate of Tuominen in order to provide a further material option having flex qualities since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Lesbin, 125 USPQ 416.
Tuominen/Hu do not disclose:
a carrier wafer; and 
	using electrochemical deposition.
Ebefors discloses a publication from a similar field of endeavor in which:
a carrier wafer (0010); and 
	using electrochemical deposition (Fig. 2b; para 0057).
It would have been obvious to one skilled in the art to employ the carrier and electroplating process taught by Ebefors in order to protect thinner substrates during processing; and provide sufficient uniform metal deposition coverage.
(claim 12) Tuominen (0064).
(claim 14) Tuominen (para 0020 and 0064).
Regarding claims 13 and 15, as in the combination of claim 11 above, Ebefors discloses:
(claim 13) wherein the formation of the electrically conductive metal in the hole and through the second flexible substrate comprises:
depositing a metal seed layer on the second flexible substrate (para 0023);
applying a photoresist on top of the metal seed layer (para 0037-0039);

growing the electrically conductive metal from the metal seed layer through the second flexible substrate and the hole (para 0044).
(claim 15) further comprising:
releasing the combination of the first and second flexible substrates and the polymer layer from the carrier wafer after forming the electrically conductive via (para 0005 and 0010).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ERROL V FERNANDES/Primary Examiner, AU 2894